Title: From George Washington to James Bowdoin, Nicholas Cooke, and the New Hampshire Convention, 7 July 1777
From: Washington, George
To: Bowdoin, James,Cooke, Nicholas,New Hampshire Convention

 

Sir
Morris Town July 7th 1777

I make no doubt but before this, you will have heard, that the Enemy have evacuated Jersey. This information, I should have done myself the pleasure of transmitting you by the first Opportunity after the Event, had not my attention been employed in making a New disposition of the Army, and had I apprehended it materially interesting, that it should come immediately from myself.
When Genl Howe withdrew his forces from this State and went to Staten-Island, from the intelligence received at that time from Genl Sinclair at Tyconderoga, that the Canada Army were on the Lake and approaching that post; and from several other circumstances, It appeared extremely probable, nay almost certain to me and to all the Genl & Other Officers, possessed of the Facts, that Genl Howe’s first and immediate movement would be up the North River, & that the Two Armies meant to cooperate & favour each Other’s Attack. This I say was my Opinion, & that of my Officers at that time from a full consideration of the intelligence we then had. But I confess, however satisfied I was then upon this Subject, I am now in extreme doubt respecting his intended Operations. Having heard nothing from Tyconderoga since the 26th Ulto nor any further accounts of the Enemy’s approach we are left to conjecture, whether their appearance on the Lake was with a view to a real & serious attack—or whether to amuse and draw our attention that way, while a Stroke is meditating against some other place, This incertainty is rendered considerably greater by the Concurrent Accounts of Deserters, who have escaped from New York & Staten Island in the course of a few days past. From their information and a variety of circumstances, such as, that births are fitting up for the Light Horse on Board the Transports—provender taken in & providing for three or four Weeks—the embarkation of the Officers baggage with their names & Corps indorsed—The Ships watering &C.—it would seem more probable, that Genl Howe has in contemplation some Other Object than the North River. Whether he has, or what it is, however, is yet entirely unkown. I have thought it my duty nevertheless, to give you this information, that if he should once more turn his Arms against the Eastern States, you may not be taken by Surprize, and that matters may be put in the best train circumstances will admit, to receive him. On my part, no exertions in my power shall be wanting, to counteract his plans wheresoever they are directed, and to render every service compatible with our general line of defence and the Interest

of the States at large. I have the Honor to be with great respect Sir Yr Most Obedt servant

Go: Washington

